 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Jewish Hospital Association of Cincinnati d/b/aJewish Hospital of Cincinnati and National UnionofHospital and Health Care Employees, Local1199-H, RWDSU, AFL-CIO,'PetitionerJewishHospitalofCincinnatiand InternationalBrotherhood of Firemen and Oilers,Local#49,AFL-CIO,Petitioner.2Cases 9-RC-10844 and 9-RC-10860April 2, 1976DECISION,ORDER,AND DIRECTION OFELECTIONUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consol-idated hearing was held before Hearing Officer Rob-ert J.Weir of the National Labor Relations Board.Following the close of the hearing, the Regional Di-rector for Region 9 transferred this case to the Boardfor decision.Briefswere filed by the Employer andby the Petitioner in Case 9-RC-10844, NationalUnion of Hospital and Health Care Employees, Lo-cal 1199-H, RWDSU, AFL-CIO (hereinafter Local1199-H).Amicus curiaebriefs were also filed?On August 21, 1975, the Board, having determinedthat this and a number of other cases in the healthcare industry presentedissues ofimportance in theadministration of the National Labor Relations Act,as amended, scheduled oral argument in this andother cases 4 limited to the issue of the appropriate-ness and scope of a separate maintenance unit in thehealth care industry. Oral arguments were heard onSeptember9, 1975.5Amicus curiaearguments werealso heard at that time.The Board, having duly considered the HearingOfficer's rulings made at the hearing,finds they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case, including theparties' briefs, the oral arguments,6 and theamicibriefs, the Board finds:1The names of the Employer and the PetitionerinCase 9-RC-10844aplear as amended at the hearing.Service Employees InternationalUnion, Local 158-A, AFL-CIO (here-inafter SEIU),was granted intervention with respect to the petition for aservice unit in Case9-RC-10844on the basis of a sufficient showing ofinterest.7A brief was filed on behalf of American Hospital Association, the Chi-cago Hospital Council,theGreater Cincinnati Hospital Council,IllinoisHospital Association,and Ohio Hospital Association.A brief wasalso filedon behalf of California Hospital Association,Hospital Association of Penn-sylvania,New Jersey Hospital Association,and the Association of DelawareHospitals.4 RiversideMethodistHospital,Case 9-RC-10731;St.JosephHospital,Case 13-RC-13501;andWest SurburbanHospital,Case 13-RC-13562.5Member Walther did not participate in the oral argument.6 The International Union of Operating Engineers presented oral argu-ment asamine curiae.1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of Section 2(5) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The parties stipulated, and we find, that the Pe-titioner in Case 9-RC-10844, Local 1199-H; the Pe-titioner in Case 9-RC-10860, International Brother-hood of Firemen and Oilers, Local #49, AFL-CIO(hereinafter Local 49); and the Intervenor in Case 9-RC-10844, SEIU, are labor organizations within themeaning of the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In Case 9-RC-10844, Local 1199-H seeks torepresent a unit of service employees, excluding li-censed practical nurses, technical employees, mainte-nance employees, boilerroom employees, physicians,registered nurses, office clerical employees, guards,and supervisors as defined by the Act? In Case 9-RC-10860, Local 49 seeks to represent a unit of pow-erhouse and maintenance employees. The Intervenorat the hearing indicated that it is willing to partici-pate in an election in any unit found appropriate inCase 9-RC-10844.8 The Employer contends that nei-ther of the petitioned-for units is appropriate andthat the only appropriate unit consists of all full-timeand regular part-time service, maintenance, and tech-nical employees of Jewish Hospital, including li-censed practical nurses, hospital clerical employees,and those employees of the Children's PsychiatricCenter and the Women's Auxiliary Fountain andGift Shops who are employees or coemployees of thehospital.BackgroundJewish Hospital of Cincinnati is a not-for-profithospital operated by the Jewish Hospital Associationin Cincinnati, Ohio. There are four operational divi-sions of the Association: the hospital proper, theChildren's Psychiatric Center, theMay Institute (amedical research unit),9 and the nursing school.10 Thehospital complex consists of 12 building components.All are connected by adjoining walls with the excep-tion of the May Institute, the Children's PsychiatricCenter, and small buildings used for peripheral func-r Local1199-H initially sought a unit of all service and maintenanceemployees.At the hearing,itamended its petition to exclude the mainte-nance employees.8At oral argument Intervenor urged that the appropriate unit should con-sist of the service and maintenance employees.9The parties agree that the employees at the May Institute should beexcluded from any unit found appropriate.10 There is no controversy as to the inclusion or exclusion of any of theemployees in the nursing school.223 NLRB No. 91 JEWISH HOSPITALOF CINCINNATI615tions, e.g., public relations. The unconnected facili-ties are located in an area which formerly comprisedeight city blocks. The hospital division is a 612-bedinstitutionwhich employs 2,000 to 2,200 full- andpart-time employees; there are approximately 900full-time service and maintenance employees.Case 9-RC-10860Local 49 seeks to represent all employees inEmployer'sengineeringdepartment consisting of ap-proximately 50 powerhouse and maintenance em-ployees. The engineering department is one of 20 de-partments of the hospital. Most of the engineeringdepartment offices and shopareas arelocated on thelowest level of the hospital ("C" floor). Also locatedon this floor are the housekeeping department, areligious ceremony room, and a small patient area.The boilerroom and the air-conditioning and ma-chinery rooms are located on the next floor ("B"floor) adjacent to the general services department.Department employees share common entrances,stairways, elevators, and timeclocks with other hospi-tal employees.The engineering department is headed by a chiefengineer.Assisting the chief engineer are the associ-ate chiefengineer, the project coordinator, the engi-neering aide,and an office clerical employee. Theseindividuals were stipulated by the parties to be eithersupervisory,managerial,or confidential personnel.The department is divided into nine shops: (1) thepower plant or boilerroom, (2) the mechanical shop(plumbing), (3) the paint shop, (4) the electrical shop,(5) the electronics shop, (6) the carpentry shop, (7)the air-conditioning shop, (8) the storeroom, and (9)the grounds crew. Each of these shops is headed by aleadman or foreman. There is also a leadman incharge of a skeleton crew of four employees whowork at night. Local 1199-H and the Employer agreethat the shop leadmen are supervisors within themeaning ofthe Act, while Local 49 took no positionas to their status.Employer has the following classifications " in theshops inthe engineeringdepartment:(1)powerplant-fourlicensed firemenand four licensed sta-tionaryengineers;(2)mechanical shop (plumb-ing)-five mechanics and one junior mechanic; (3)paint shop-fivepainters;(4) electricalshop-sevenelectricians, a junior electrician, a helper, and a part-timeelectrician specializing in visual aids work;12 (5)electronics shop-twoelectronics technicians II, threeelectronics technicians I, and two Cincinnati Techni-cal Institute students working part time as part oftheirdegree requirements;(6) carpentry shop-sixcarpenters;(7) air-conditioning shop-threequalifiedair-conditioning mechanics, one mechanic, and fourjunior mechanics;(8) storeroom-ajunior mechanic(whose main duties include dispensing departmentsupplies, requisitioning supplies, andmaking en-graved signs) and a mechanic-locksmith;(9) groundscrew-three gardeners; and (10)nightcrew-an air-conditioning mechanic and three mechanics.Approximately 90 percent of the engineering de-partment employees are in the same pay groups asadmittedly technical or professional employees, e.g.,advanced licensed practical nurses, registered X-raytechnicians, and registered nurses. Only one job clas-sification at this level, purchasing department print-er, is within the unit sought by Local 1199-H.Engineering department employees are recruitedand screened by the Employer's personnel depart-ment, as are all other employees. All hospital em-ployees, including engineering department employ-ees, have the same orientation program; they sharethe same fringe benefits, e.g.; hospitalization and lifeinsurance, drug discounts, cafeteria privileges, vaca-tions, holidays, and sick leave. All employees sharethe same parking facilities, entrances, timeclock de-vices, elevators, and cafeteria.Most engineering de-partment employees begin work at 7:30 a.m. andwork a regular 8-hour shift. However, the boilerroomoperateson a 24-hour-per-day, 7-day-per-weekschedule and the night crew works from 3:30 p.m.untilmidnight. All engineering department employ-ees wear charcoal gray uniforms, except the painters,who wear the traditional white overalls.Engineering department employees can bid on jobopenings in other hospital departments. Since theEmployer implemented a job-posting system in Feb-ruary 1972, three employees from hospital depart-ments have bid on and been hired for engineeringdepartment positions, and two engineering depart-ment employees have been transferred to other hos-pital departments. There is no evidence of temporarytransfers.The majority of engineering departmentemployees have frequent contact with service em-ployees, spending approximately 70 percent of theirworking time outside their shops in other hospitalareas." In performing repair and maintenance workthroughout the hospital, engineering department em-ployees are required to coordinate their work withservice and other employees. They are often assistedby service employees, especially housekeeping de-11These catagories include a leadman in each shop.12 The partiesstipulatedthat the visualaids electricianshould be includedin any unit which includes the electrical shop employees.13 Some engineering department employees(e.g., the painters and theelectrician assigned to the laundry room)spend almost all of their timeoutside the maintenance department. 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDpartment employees, in moving furniture and equip-ment.However,there is little supervision of engineer-ing department employees by nonengineering depart-ment personnel except to the extent that all hospitalemployees, during times of emergency, are subject tothe direction of the medical and nursing staffs. Dur-ing the afternoon and evening shifts, the engineeringdepartment employees are under the direct authorityof the nursing supervisor,who acts as a representa-tive of the hospital management. Nursing staff maydirect engineering department employees as to theneed for and priority of repair jobs, but never as tothe manner in which they are to be carried out. Engi-neering department supervisors have no authorityover other hospital employees.Approximately 90 percent of the engineering de-partment employees are journeyman level craftsmen.However,the department also has several unskilledand semiskilled laborers, e.g., the grounds crew em-ployees, the electricians' helpers, the junior electri-cian, and the junior mechanic. While the Employerwould prefer to hire journeyman level craftsmen,many of the department's present employees werehired as helpers or apprentices and promoted as theyacquired on-the-job training and experience. Al-though the department is charged with the responsi-bilityof maintainingthe physical integrity of the hos-pital grounds and buildings, many major repairs, e.g.,repair of the elevators and overhaul and repair ofvarious engines, motors,and pumps, etc., are con-tracted to outside contractors. Also, most businessmachines and laboratory equipment are servicedpursuant to contracts with the vendors.There is no evidence of collective bargaining atJewish Hospital and only minimal evidence as tobargaining in area hospitals.14Employer andamicifavoring Employer's positionurge the Board to reject all maintenance units as in-appropriate in hospitals. They point to the congres-sional admonition against undue proliferation of bar-gaining units as a statement of congressional desirewhich precludes the further fragmentation whichwould result if maintenance units are found appro-priate.They urge that the addition of the mainte-nance unit to the units already permitted in hospitalswill constitute a critical interference with health careservices. Local 1199-H, Local 49, and theamicifa-voring their position urge the Board to apply As tra-ditional standards in this area.In other decisions, we have discussed at length thelegislative history of the health care amendments. Aswe have recognized, and continue to recognize, our14Local49 does represent a unit of 13 powerhouse and maintenanceemployees at Drake Hospital,a government supported hospital for thechronically ill.consideration of the issues related to the compositionof bargaining units in the health care industry mustnecessarily take place against the background ofavoidance of undue proliferation-" However, Con-gressleft the matter of the determination of appro-priate units to the Board,16 and the desire for non-proliferation does not, in our judgment, necessarilypreclude our granting maintenance units in thehealth care area. Congress was aware that the Boardhas sometimes found that a separate maintenanceunit is appropriate if the maintenance employeespossess acommunity of interest sufficiently separateand distinct from the broader community of interestwhich they share with other employees to warranttheir inclusion in a separate unit." Yet, it did nothingto preclude our granting suchunits.Congress in factrejected Senator Taft's suggestion that maintenanceemployees should always be combined with serviceemployeesinto a singleunit.'8We have carefully considered all the argumentsand conclude that a maintenance unit may be appro-priate if an application of the Board's traditionalstandards, viewed against the congressional admoni-tion against the undue proliferation of units, estab-lishesthat the employees have a sufficiently separatecommunity of interest to warrant such a finding.Employer andamicifavoring Employer's positionassert that even under an application of the Board'straditional standards the maintenance unit soughtherein isinappropriate.We agree.Indeterminingwhether a sufficiently separatecommunity of interestexists, the Board looks to suchfactors as mutuality of interests in wages and hours;commonality of supervision; skills and functions; in-frequency of contact with other employees; lack ofinterchange and functional integration; and areapractice and patterns of bargaining. Here, an exami-nation of these factors establishes that maintenanceemployees do not have a sufficiently separate com-munity of interest to warrant a finding that a sepa-rateunit is appropriate. Engineering department em-ployees share common working conditions andbenefits with all hospital employees; share commongeneral supervision during the evening and nightshifts;are commonly hired with other employees;work throughout the hospital, spending a large per-centage of their time in contact with other employ-ees; transferto service jobs and vice versa; and, in15 See e.g.,Mercy Hospitals of Sacramento, Inc.,217 NLRB No. 131(1975).16/d17AmericanCyanamid Company,131NLRB 909(1961);cf.MonsantoCompany,183 NLRB 415(1970).'s SenatorTaft's bill (S.2292, 93d Cong.,1st sess.(1973)) provided for nomore than four appropriate bargaining units in the health care industry: (I)all professional employees; (2) all technical employees; (3) all clerical em-ployees; and (4)all service and maintenance employees. JEWISH HOSPITALOF CINCINNATI617some cases,perform duties similar to those per-formed by service employees.19 While engineering de-partment employees do not provide any direct healthcare services, in many instances the ability of thehospital to provide the patient care services is depen-dent on the maintenance employees making neces-sary repairs to equipment. There is a wide disparityof skill level and function in the engineering depart-ment,with the department employees ranging fromunskilled laborers to journeyman level craftsmen.20 Itis true thatmost engineeringdepartment employeesare at the journeyman level performing functionssomewhat different from those of most hospital em-ployees and this factor tends to favor the estab-lishment of a separate unit. However, hospitals arecomposed of a number of departments each ofwhich,in a general sense,could be said to be madeup of skilled employees performing duties which arefunctionally distinct. The real question is whether thedistinctionsbetween engineering department em-ployees and the employees in other departmentsshow such separateinterestsas to warrant grantingengineeringdepartment employees a separate unitwhile not permitting skilled employees in other de-partments the same privilege. In the absence of anyother factors which favor a separate unit, we findthat they do not.At times Member Fanning appears to be assertingthatmaintenanceemployees should be consideredtechnical employees. It is clear that maintenance em-ployees donot possessthe specialized training, skills,education, and job requirements which would war-rant a finding that they are technical employees.Even were we to find them technical employees, it isstillhighly doubtful that we would find a separatemaintenance unit appropriate. Rather, in that cir-cumstance, it would appear that the maintenanceemployees would be included in a unit with othertechnical employees.Basically,Member Fanning is urging here, as hehas urged in the past with respect to other industries,that the differences in functions of the maintenanceemployees, together with their relatively high level ofskills, are sufficient to warrant a finding that they areentitled to a separate unit despite virtually anythingelse which would demonstrate that they do not havea community of interest separate from that of theother employees. As we have noted, the factors reliedon by Member Fanning are important. However,where the other factors as discussed above demon-strate that the maintenance employees do not in facthave a separate community of interest, we will not19 I.e., the grounds crew performs functions similar to the housekeepingdepartment's.e There is no established area practice and pattern of bargaining.find such a unit appropriate.Therefore, we find that the engineering depart-ment employees do not comprise a homogeneousgrouping of employees possessed of interests suffi-ciently distinct from the other employees to consti-tute a separate unit?' As the Petitioner has statedthat it does not wish to participate in an election in abroader appropriate unit, we shall dismiss the peti-tion in Case 9-RC-10860.Case 9-RC-10844Local 1199-H seeks a unit limited to the serviceemployees. Employer asserts,inter alia,that there issuch an overwhelming community of interest be-tween the service employees sought and the mainte-nance and technical employees that the only appro-priate unit is an overall unit of service,maintenance,and technical employees.We have already found that the maintenance em-ployees share a community of interest with the em-ployees in the unit of service employees sought byLocal 1199-H and do not have a sufficiently separatecommunity of interest to warrant finding a separateappropriate. bargainingunit.Therefore, we shall in-clude the maintenance employees in the unit soughtby Local 1199-H.The Employer would also include technical em-ployees, including the licensed practicalnurses, inthe unit. The Boardhas, in casesinvolving healthcare institutions, recently indicated it will not nor-mally compel the inclusion of technical employees ina unit composed of service and maintenance employ-ees."We see no reason herein to deviate from prece-dent to require the inclusion of the technical employ-ees in the service and maintenance unit.Local 1199-H contends that the employees in theWomen's Auxiliary Fountain and Gift Shops shouldbe excluded. The Employer contends that these em-ployees should be included, arguing that Jewish Hos-pitalis at leasta joint employer of the fountain shopand gift shop employees due to the shared premisesand the hospital's "substantial authority in determin-ing labor relations policy."21 InMiami InspirationHospital, Inc.,175 NLRB636 (1969),relied on byMember Fanning, the parties agreed that a unit of the electrical and me-chanical employees was appropriate.Thus, although the Board made someadditional comments as to the merits of the unit,these comments were meredicta.It is well settled that the Board will give effect to the agreements of theparties with respect to units where such agreements do not contravene thepurposes of theAct or settledBoardpolicy.See, e.g.,OtisHospital,Inc.,219NLRB 164(1975);Meharry Medical College,219 NLRB 488,In. 6 (1975).22NewingtonChildren's Hospital,217 NLRB No. 134 (1975);Nathan andMiriam Barnert Memorial Hospital Association d/b/a Barnert Memorial Hos-pital Center,217 NLRB No. 132 (1975);Mercy Hospitals of Sacramento, Inc..217 NLRB No. 131 (1975);Trumbull MemorialHospital,218 NLRB 796(1975). 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe fountain shop and gift shop are operated ex-clusively by the Women's Auxiliary to the JewishHospital.The Auxiliaryis an affiliate of the JewishHospital Association;it receives no moneys from thehospital and is charged for all supplies and services,including labor, furnished by the hospital. The Foun-tain and Gift Shops are located on hospital premises;there is no indicationthat the Auxiliary pays a rentalfor the facilities,but it paid for the construction ofthe premises it occupies.The Auxiliaryfunctions en-tirely for the benefit of the hospital and donates itsannual profits to the hospital, usually by way of gifts.For example, in 1974 the Auxiliary paid for the air-conditioning of the employee cafeteria.The Employer has no authority over the opera-tions of the Women'sAuxiliary,although there iscoordination and cooperation to the extent necessarytoavoid interferencewithpatientcare.TheAuxiliary's accounting and bookkeeping is separatelymaintained by personnelemployed by the Auxiliary.Services and merchandiseprovided by the Auxiliaryare not billed on the patients'hospital accounts.Auxiliary employeesare on thehospital payroll andthe Auxiliaryreimbursesthe hospital. All other serv-ices and merchandise are paid forby the Auxiliarydirectlyon its own checking account.There are 10 full-time and 6 part-time employeesin the fountain shop and 2 full-time and 3 part-timeemployees in the gift shop.Thereare also volunteersin both places. Auxiliary employees are recruited andscreened by the hospital personnel office,which alsomaintains their personnel records.Theyundergo thesame orientation as hospital employees;are requiredto have a physical examination and are subject to asecurity check,as are hospital employees;use thesame time-in devices as hospital employees; wear theregular hospital employee identification badges; andenjoy the same cafeteria and parking privileges.However,volunteer workers receive these latter privi-leges also. The Auxiliary tries to provide its employ-ees with the same vacation,holiday,and insurancebenefits received by the hospital's employees and, infact, they are included in the hospital's unemploy-ment compensation and health insurance plans.However, the Auxiliarysets its own policies, inde-pendently of the hospital,as to wage scales,promo-tions,performance evaluations,discipline, fringebenefits, and other terms and conditions of employ-ment.Fountain shop employees,for example, canreceive and accept gratuities(tips).The managers ofthe fountain and gift shops decide the staffing sched-ules of the fountain and gift shops independently oftheJewishHospitaladministration.Auxiliaryemployees can and do bid on posted hospital jobopenings.Since the job-posting system was imple-mented in February 1972, three fountain shop em-ployees (waitresses) have transferred to the followinghospital positions: laundry helper (1) and housekeep-ing maid (2).There are a number of aspects of the relationshipwhich suggests that the Auxiliary and the Employerare joint employers; however, as noted above, theAuxiliary independently and autonomously de-termines wages and terms and conditions of employ-ment for the fountain shop and gift shop employees.In view of this, we conclude that the Auxiliary andthe Employer are not joint employers and that thoseemployees should therefore be excluded from the pe-titioned-for unit.Local 1199-H contends that all employees of theChildren's Psychiatric Center (hereinCPC) should beexcluded, while Employer contends that those em-ployees of CPC who are on the hospital payrollshould be included. CPC, one of the four divisions ofthe Jewish Hospital Association, is an institution forthe diagnosis and treatment of psychologically dis-turbed children. The CPC is a joint activity of theHospital Association and the University of Cincin-nati College of Medicine, pursuant to a formal affili-ation agreement.The CPCprograms include inpa-tient care, a day hospital, and a preschool preventionprogram. The center is located in a separate buildingapproximately 200 yards from the hospital complex,across a city street. The CPC is funded substantiallyby political subdivisions which, as a result, havevarying control over its labor and personnel policiesand procedures. For instance, the 1975 operatingbudget of the CPC was approximately $980,000. Ofthisamount, JewishHospitalcontributedonly$91,000 of which only $2,800 was cash and the re-mainder was in the form of subsidy for utilities andservices.The Employer's contributionsto CPC comefrom a special fund restricted to CPC operations andfinanced by grants and donations through fund-rais-ing activities especially for the CPC. The amount ofEmployer's contributions is determined by the bud-getary deficit not funded by outside sources, such astheCommunity Chest, Federal and county funds,etc.The board of trustees of the Jewish Hospital As-sociation has limited the amount of funding by thehospital to $100,000 per budget year. If the CPC'sdeficit should be greater than that amount, it wouldhave to reduce some of its programs and services.Several budgets are prepared for the Center and sub-mitted for approval to the board of trustees, the Cen-tralCommunity Health Board (Federal program),the Community Chest, the Federal Government, andthe Hamilton County Board of Mental Health andMental Retardation.The Employer has primary re-sponsibility for overseeing the operations at the CPC JEWISH HOSPITALOF CINCINNATIas they relate to the hospital. The Employer bills theCPC for utilities and for many of the services provid-ed, e.g.,maintenance,including parts and labor;housekeeping services; and purchasing departmentservices.However, the CPC is not billed for the serv-ices of the personnel department with respect to re-cruitment and hire or for accounting departmentservices, administrative services, or security (guard)services.There are approximately 80 employees at the CPC.They can be divided into three groups: (1) those whoreceive paychecks directly from a political subdivi-sion; (2) those whose compensation is entirely paidfor by Jewish Hospital; and (3) those employees whoreceive Jewish Hospital paychecks but whose com-pensation, wage rates, and job entrance requirementsare set by one of several political subdivisions (hereinreferred to as combination payroll employees). Em-ployees have been shifted from one payroll to anoth-er depending on the funding available. At the hear-ing, the parties stipulated that group 1 employeesshould be excluded from any unit.Any CPC employee, irrespective of payroll, is enti-tled to Jewish Hospital employee cafeteria and phar-macy discounts. CPC employee may bid on a hospi-tal job, and a hospital employee may bid on a CPCjob. Since February 1972, four hospital employeeshave bid on and been transferred to CPC positions.Any CPC employee is entitled to emergency and per-sonnelhealth facilities and services. CPC employeesare supervised without regard to their or their super-visors' payroll status. There are no functional distinc-tionswith respect to job duties, supervision, etc.,made between employees based on their payrollstatus.Group 2 employees (approximately 14) share thesame personnelpolicies, fringe benefits, sick leaveand vacation schedules, wage scales, and job classifi-cations as other Jewish Hospital employees.As to group 3 employees, the Employer merelyacts as a conduitin issuingto them Jewish Hospitalpaychecks. Their salaries, job entrance requirements,insurance, and other fringe benefits are determinedby the government funding agency. While the hospi-tal provides these employees with certain fringe ben-efits,wherever the hospital's benefit programs differsignificantly from the benefits offered by the fundingagency the hospital must conform the benefits givento the combination payroll employees to those of thepolitical subdivision. For example, certain combina-tion payroll employees whose compensation is fund-ed by the Hamilton County Board of Mental Healthand Mental Retardation receive vacation and holi-day benefits determined by Hamilton County ratherthan those provided to Jewish Hospital employees.619These employees have two classifications, one decid-ed by the funding agency which determines the jobentrance requirements and one decided by Employerfor payroll purposes.The CPC employees perform all of their job dutiesat the Center. They seldom eat in the hospital em-ployee cafeteria. Except for engineering departmentemployees, hospital employees rarely have occasionto visit the CPC.In view of the physical separation, the shifting ofemployees from one payroll group to another, andthe infrequency of employee contact and interchangewith hospital employees, we conclude that the em-ployees at the CPC do not share a sufficient commu-nity of interest with hospital employees to warranttheir inclusion in the unit found to be appropriateherein. Accordingly, we shall exclude them from theunit.Thus, we find that the appropriate unit consists ofthe service and maintenance employees, excludingtechnicals, the employees of the Women's AuxiliaryFountain and Gift Shops, and the Children's Psychi-atric Center. Remaining for consideration are a num-ber of unit placement issues.The parties agree that the following employees arenot service employees although the parties, becauseof differing positions as to the inclusion of technicalsin the unit, did not stipulate to their exclusion fromthe unit sought: radiologic technologists, registeredand nonregistered; laboratory medical technologists,registered and nonregistered; licensed physical thera-pists; licensed practical nurses; senior diet techni-cian; operating room technicians; nursing assistants;and the medical photographer (a registered medicallaboratory technologist). Since they are not serviceemployees, we shall exclude them from the unit. Re-maining for consideration as to unit placement arethe following classifications:Medical record technicians:There are six medicalrecord technicians in the Employer's medical recordsdepartment?' Two technicians work with the Utiliza-tionReview Committee. They review the patients'records to see that procedures and hospitalizationduration meet standards set by the physicians sittingon the committee. In performing this function, thetechnicians must be able to recognize normal labora-tory test results, the treatment required for specificdiagnoses, etc. Two technicians primarily abstractand code for computer input information as to diag-noses, surgery, and treatment. The remaining techni-cian handles correspondence relating to patient med-icalrecords.Allof the technicians presently23One technician, the department office manager, was stipulated to be e-asupervisor. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployed have completed a 2-year college programor a correspondence course, and are accredited,meaning they have satisfactorily completed a nation-ally administered examination in medical recordstechnology.Having passed this examination, theysign their names A.R.T. for Accredited Record Tech-nician.Three of the technicians have associate de-grees.The Employer requires formal training for hireinto this position. The required educational courseincludes anatomy,medical terminology,statistical re-porting,the legal aspects of medical records, andcoding of diseases and procedures for computer ab-straction and statistics.We find that the medical records technicians aretechnical employees based on their job duties, skills,national accreditation, and the formal education re-quirementsfor the position. Accordingly, we shall ex-clude them from the unit.Respiratory therapy technicians:The 25 employeesin this classification administer pulmonary(breath-ing) therapy, pursuant to specific doctors' orders.This function entails installing oxygen equipment inthe patients' rooms, attaching oxygen dispensing de-vices to patients, monitoring the oxygen flow to thepatient, and setting up and operating breathing ma-chines by adding medications, fluids, and gases, etc.Thirteen of these employees have beencertified bythe American Association of Respiratory Therapy.To obtain such certification, they must have 1 year offormal schooling and on-the-job experience, in addi-tion to satisfactory completion of a nationally givenexamination.Prior to January 1, 1975, 2 years of on-the-job training was the only prerequisite for takingthe examination.Assignments are made on the basisof demonstrated ability rather than on the basis ofcertification. Since a number of these employees arecertified and the noncertified employees perform thesame work as those that are certified,we shall ex-clude all respiratory therapy technicians as technicalemployees?Special ECGtechnician:The employeein this clas-sification,in addition to training regular electrocardi-ogram technicians'21performs specialcardiographyprocedures and ordinary electrocardiograms onemergency room patients. A regular ECG techniciancould be trained on the job to perform these addi-tional duties in a period of 6 months to 1 year. Thespecial ECG technician received all of her trainingon the job. She has been an employee for manyyears, and served in the past as a supervisor. Her24William W. Backus Hospital,220 NLRBNo. 107 (1975).u Petitioner Local 1199-H does not contend that the 25 electrocardio-gram technicians are technical employees.Their job duties and training arecomparable to those of the electrocardiogram technicians found to be non-technical employees inBarnertMemorialHospital Center,supra.performance evaluations are done by the head of thedepartment, a physician, rather than by the electro-cardiogram technician supervisor. The Employerwould replace this employee by training a regularECG technician. We conclude that the special ECGtechnician is not a technical employee. She has a sub-stantial identity in terms of function and salary withthe regular ECG technicians; the job entrance re-quirementsrequire no formal schooling; and there isno certification, registration, or licensing required oravailable.Accordingly, we shall include the specialECG technician in the unit.Electroencephalogram technicians (EEG techni-cians):The two employees in this classification weretranined on the job for a period of 3 to 6 months.Although certification by a private organization isnow available, certification is not a requisite for hireand neither of the Employer's EEG technicians iscertified. Since these employees require only a shortperiod of training, we find that the EEG techniciansare not technical employees, and therefore shall in-clude them in the unit.Intravenous infusion technicians (IV technicians):The 12 employees in this classification insert needlesfor the purpose of starting and maintaining an intra-venous infusion of fluid. They are supervised by alead IV technician who reports to one of the assistantdirectors of nursing. The only other personnel al-lowed to start intravenous infusions are registerednurses,who have been specially trained to performthis function, and physicians. The Employer wouldrequire a new hire to be a high school graduate,preferably with experience in starting infusions. Allof the present employees in this classification havemilitarymedical corpsman training and the neces-sary experience. A high school graduate without suchtraining could become proficient in the required du-ties in a period of 2 to 3 months. Since there is noformal course of study or certification required oravailable and employees can perform these functionsafter a relatively short period of training, we find thatthe IV technicians are not technical employees, andshould be included in the service and maintenanceunit.Operating room technicians (OR technicians):Thereare 41 employees in this classification, 12 of whomare advanced licensed practical nurses. Their dutiesinclude scrubbing the arms and hands of operatingroom personnel; handing instruments and sponges tothe operating surgeon; and checking to see that allthe necessary supplies and equipment are in theroom and that the patient is correctly positioned.Completion of a 6-month training course is requiredto work as an OR technician.The American Operating Room Association certi- JEWISH HOSPITALOF CINCINNATI621fiesOR technicians with the requisite experience whosuccessfully take an examination. Approximately 75percent of the Employer's OR technicians have suchcertification, which is not a requisite for hire. There isno difference in job duties or pay based on certifica-tion. Since the OR technicians have completed a for-mal 6-month training course and 'a majority havebeen certified, we conclude that they are technicalemployees. Therefore, we shall exclude them fromthe unit.Emergency service technicians (ES technicians):Theambulatoryservicesdepartment of the hospital has11 ES technicians. The ES technicians are used inter-changeably with LPN's in the emergency room. TheES techniciansare inthe same pay group as LPN'sand receive the same shift differential for swing andnight shifts as LPN's. For employment in this classi-fication, an employee must either have experienceas a medicalcorpsman or have completed a 2-yearperiod of informal on-the-job training, during whichtime specific procedures and techniques are taughtby registerednurses,the instructor in the ECGdepartment, etc. During the training period, theseemployees are classified as emergency service trans-porters.Due to their salary level, the type of experienceand training required for the position, and the factthat they perform all the same duties as emergencyservice LPN's, we find that the ES technicians aretechnical employees. Therefore, we shall excludethem from the unit.Disputed ClericalsAt the hearing, Local 1199-H sought to exclude allclericals. It now agrees that Board precedent requiresinclusion in the service and maintenance unit of allthoseclericalemployees located geographicallythroughout the hospital whose work and workingconditions are materially related to unit work.26 Lo-cal 1199-H and the Employer now are in agreementthat onlybusinessoffice clericals should be excluded.The partiesdisagree,however, as to whether certainclerical employees are hospital clericals or businessoffice clericals.Medical records department:The medical recordsdepartment has four juniorsecretaries,one seniorclerk, and six junior clerks. These employees are re-sponsible for the assembly, sufficiency, filing, and re-trieval of those records documenting the patient'smedical history, condition, and treatment while inthe hospital. There are also three medical-surgicaltranscriptionists who type all the reports dictated by26See, e.g.,Newington Children's Hospital, supra.physicians. The majority of the medical records de-partment employees, described above'21 performtheir functions within the department.21 The depart-ment is staffed 24 hours per day. The functions andpurpose of these employees are more closely relatedto those of the service employees than to those of theemployees performing primarily business functions.29Therefore,we shall include the medical recordsdepartment clerks in the service andmaintenanceunit.Admitting office:The admitting office is located onthe "A" level of the hospital near ambulatory serv-ices, the operating rooms, and the clinical admissionslaboratory. The overall operation of the departmentis the responsibility of the chief admitting officer. Shereports directly to one of the hospital's three admin-istrative directors. The department is in no way sub-ordinate to the comptroller or the accounting depart-ment. The department is not involved in the patient'sfinancialor insurance arrangements.There are 22 employees in this department, 7 ofwhom are classifiedasmessengersand 4 of whomwork in the hospital lobby at the information desk.The duties of the clerical employees who work asadmissionsclerks include collating data obtainedfrom the attending physician and preadmissionforms received from patients, typing this informationonto forms which become part of the patients' medical charts,, conducting interviews with the patientswhen they enter the hospital, and making room as-signmentsaccording to patient condition and prefer-ence.The admitting clerks work on a 24-hour-per-day rotating schedule. The four department employ-ees who work at the information desk keep records ofpatient admissions and discharges, direct patients todifferent departments, keep records of the conditionsof the patients, and provide visitors and callers withpatients' room numbers and phone numbers. Theinformation desk is manned from 8 a.m. until9 P.M.There are seven employees (two full-time, fivepart-time) in the admitting office who are classifiedas messengers.These employees escort new patientsto their assigned rooms, take their (patient) charts tothe unit clerks, and provide escort service when thepatient is discharged?° Two messengers function asmail clerks. They pick up all hospital mail at the postoffice every morning, sort the mail, deliver the mail27 There are additionally six medical records technicians,whom we haveexcluded from the unitbecause theyare technical employees.28One of the departmentemployees delivers typedphysicians'reports tothe nursing station and files them in the patients' charts as a regular duty.This employeealso delivers patients' recordsto the nursing stations or theemergency room upon request.29 SeeBackusHospital, supra.30 A nursing station employee notifies the department when a patient isbeing discharged. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the various departments, and pick up outgoingmail.One of these employees sorts the mail in anarea near the loading dock in the purchasing depart-ment. He also works as a patient escort from 7 a.m.until 8a.m. Another messenger employee is responsi-ble for delivering packages and flowers to patients.Three part-timemessengersalso have mailroomduties. They run all hospital mail through the postagemachine and charge the appropriate departments.The mailing machine is located in the admitting of-fice.We find the admitting office employees to be with-in the unit. The messengers and mail clerks clearlyperform nonbusiness office functions and are not of-fice clerical employees. The admission clericals like-wise perform functions materially related to unitwork, have substantial contact with the patients andunit employees, and "work primarily with patients'records rather than the materials with which businessoffice employees deal." 31Purchasing department:The parties agree that theprinter and the four stockroom clerks are properlyincludedin the unitsought by Local 1199-H but dis-agree as to the six senior clerks. The duties of the sixsenior clerksare asfollows: the inventory clerk main-tains the records regarding inventory levels; the re-ceptionist greets visitors to the department and di-rects them to the proper personnel, answers thephone, and assists in the typing of routine purchaseorders; the expeditormaintainsfiles on unfilled pur-chase orders to insure that supplies and equipmentare received when needed; the two invoice clerkscompare invoices against receiving reports and pur-chase orders; and the clerk typist acts as the secre-tary to the assistant director of purchases. The inven-tory clerk works in the stockroom office and herrecords regarding inventory levels are based on infor-mation supplied by the stockroom clerks. We findthat the clerical employees in the purchasing depart-mentare properly included in the unit because of theintegration of function with employees properly stip-ulated to be within the unit.32Communications department:The communicationscenter is located on the "B" floor, along with thepurchasing department, the dietary department, andvarious laboratories. The chief telephone operatorsupervises all the department employees. There aresix full-timeemployees, one part-time employee, andone on-call employee. They answer all outside tele-phone calls, direct the calls to the proper depart-ments,page personnel, and transfer interdepartmentcalls.They also have remote control over hospital3 1Backus Hospital,supra.32 SeeSt.Catherine's Hospital of DominicanSisters ofKenosha,Wisconsin,Inc.,217 NLRB No. 133(1975).entrances and monitor visitors to the hospital after 9p.m. They perform all of their functions within thedepartment. In previous hospital cases, we have ex-cluded these employees as business office clericals."We perceive nothing herein which requires a differ-ent result. Accordingly, we shall exclude them fromthe unit.Medical library:The assistant to the medical librar-ian 34 locates library materials, primarily for physi-cians and professional employees; types and files;answers the phone; shelves books and publications;records the receipt of books and publications; typesoverdue notices; and delivers requested materials toindividuals throughout the hospital. Employer wouldrequire a new hire for this position to be a highschool graduate with typing skills and preferably of-fice experience. The functions of the assistant to themedical librarian require frequent contact with pa-tient care employees. Therefore, we shall include herin the unit.Part-Time EmployeesThe Petitioner and Employer agree that those part-time employees regularly scheduled to work 20 ormore hours per week in classifications within the unitshould be eligible to vote.35 The parties disagreed asto whether certain student employees should be in-cluded in the bargaining units. We agree with Local1199-H that those part-time personnel who are ful-filling educational and training course requirementsby working in the hospital should be excluded. How-ever, there is insufficient evidence to determinewhich part-time employees are eligible to vote. If theparties are unable to agree as to the status of anyparticular employees, such employees may vote sub-ject to challenge.Supervisory IssuesMost supervisoryissueswereresolved by agree-ment of the parties. The supervisory status of onlyeight individuals remains in controversy: the sixhousekeeping supervisors, the seamstress supervisor,and the laundry relief manager.Housekeeping supervisors:Each housekeeping su-pervisor is responsible for the work of 12 employees.They direct their work and have the authority torequire that it be redone if it was not done satisfacto-rily.They change assignments, participate in perfor-33 See,e.g.,Saint AnthonyCenter,220 NLRB No. 139 (1975).30 The parties stipulated that the medical librarian was to be excludedfrom the unit as a professional.35 Part-time employees who are regularly scheduled to work 20 or morehours per week receive the full complement of employee fringe benefits,including vacation,ona pro ratabasis. JEWISH HOSPITALOF CINCINNATI623mance evaluations, and attend supervisory meetings.Employees are subject to discipline for failure tofollow the directions of the housekeeping supervisors.We find that housekeeping supervisors have theauthority responsibly to direct employees and there-fore are supervisors within the meaning of the Act.Seamstress supervisor and laundry relief manager:The recordis insufficientto enable us to make a de-termination as to the status of these individuals. Ac-cordingly,we shall permit themto vote subject tochallenge.On the basis of the foregoing, and numerous stipu-lations entered into by the parties, we find that thefollowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section9(b) of the Act:All full-time and regularly scheduled part-timeservice and maintenance employees, includingnursing attendants, unit clerks, admitting clerks,dietary employees, housekeeping employees, en-gineeringdepartment employees, GU techni-cians, OB specialty technicians, medical recordsclerks,medical-surgical transcribers,assistantmedical librarian,ECG technicians, specialECG technician, EEG technicians, diet techni-cians, animal technicians, laundry departmentemployees, central service clerks, central servicetechnicians, tray assembly supervisor, salad su-pervisor, bake shop supervisor, dishroom super-visor, sanitation supervisor, dietary stockroomsupervisor, cafeteria cashier, recreational aidesand coordinator, respiratory therapy assistant,physical therapy attendants, purchasing depart-ment clerks, purchasing department stockroomclerks, and printer, employed by the Jewish Hos-pitalDivision and the School of Nursing of theJewish Hospital Association at the facilities lo-cated at 3200BurnetAvenue, Cincinnati, Ohio;but excluding all professional employees; tech-nical employees; business office clerical employ-ees; those employed in administration, per-sonnel,publicrelations,communications,accounting, data processing, and credit union;Women's Auxiliary employees; Children's Psy-chiatric Center employees; temporary employ-ees; confidential employees; guards and supervi-sors as defined in the Act 36[Direction of Election omitted from publication.] 3736 Since the inclusion of certain additional classifications changes thecomposition of the unit initially sought,the Petitioner may have an inade-quate showing of interest.In these circumstances,we direct Petitioner tonotify the Regional Director by April 22,1976, whether it wishes to proceedto an election,and, if so, to submit at that time such additional showing ofinterest as may be required to support its petition.IT IS HEREBYFURTHER ORDEREDthat the petition inCase 9-RC-10860 be, and it herebyis,dismissed.CHAIRMAN MURPHY, concurring in part anddissent-ing in part:Idisagreewith the majority opinion insofar as itfinds that, in the circumstances of this case, themaintenancedepartment employees may not consti-tute a separate appropriate unit as sought in Case 9-RC-10860 and that only an overall unit of serviceand maintenance employees may be appropriate. Iwould find on the record before us that the employ-ees in the maintenance department have separate in-terests justifying the establishment of a departmentalunit in view of their separate supervision, functions,and conditions.However, I agree with the majority's findings inother respects concerning the unit placement of thevarious disputed categories as far as the service em-ployees are concerned.38MEMBER PENELLO, concurring in part anddissentingin part:For the reasons set forth in my concurring opinioninSt.Vincent'sHospital,39 I concur in the decisionreached by my colleagues in Case 9-RC-10860 todismiss the petition for a unitof engineeringdepart-ment employees.Based on the dissenting opinions inNathan andMiriam Barnert Memorial Hospital Association d/b/aBarnertMemorial Hospital Center, 40and inNewing-ton Children's Hospital, 41I dissent from the decisionofmy colleagues, in Case 9-RC-10844, to excludetechnical employees from the service and mainte-nance unit. Mindful of the congressional mandate, asevidenced by the legislative history preceding thepassage of the 1974 health care amendments to theNational Labor Relations Act,42 to avoid prolifera-tion of bargaining units in the health care industry, Iwould require, unlike my colleagues, that all techni-cal employees be included in the unit.37 [Excelsiorfootnote omitted from publication.]38 In view of the various positions taken concerning the service and main-tenance unit in this case-i.e.,Members Jenkins and Walther agree that aservice and maintenance unit excluding technical employees is appropriate,Member Penello finds appropriate only a service and maintenance unitincluding technical employees,and Member Fanning and I find appropriateseparate units,one of maintenance employees and one of service employeesexcluding technicals-it is apparentthatthere is no majority agreement ona unit in which an election involving these employees should be held. Underthese circumstances,and, more importantly,in order to get this case out andto accord the employees an opportunity to determine whether or not theywish to be represented for collective bargaining,I join with Members Jen-kins and Walther in directing an election in the service and maintenanceunit with the exclusion of technicals.39223 NLRB 638 (1976).40217NLRBNo. 132 (1975).41 217 NLRB No. 134 (1975).42 S. Rept.93-766, 93d Cong.,2d sess.5 (1974);H. Rept.93-1051, 93dCong., 2dsess. 7 (1974). 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING,dissenting:The record demonstrates that the employees in theengineering department possess a sufficient commu-nity of interest in and amongst themselves, apartfrom all other employees, to warrant their estab-lishment as a separate unit.Accordingly, I would di-rect an election in the powerhouse and maintenanceemployee unit sought by Local 49 in Case 9-RC-10860 and in the service employee unit sought byLocal 1199-H in Case 9-RC-10844.Inote that mycolleaguesapparently agree with methat in enacting the "health care" amendments Con-gress, though it admonished against an"undue pro-liferation" of bargaining units in this industry, leftthe determination of such units to the discretion ofthe Board and did not preclude the establishment ofa maintenance unit. Clearly, Congress had no suchintention.As my colleagues state, Congress wasaware that the Board will find separate maintenanceunits appropriate in the industrial sector under ap-propriate circumstances,but Congress did nothing topreclude such units and even rejected Senator Taft'sproposal to require the inclusion of maintenance em-ployees with service employees in the health care in-dustry.Representative Thompson, chairman of theHouse Special Subcommittee on Labor and cospon-sor of the amending legislation, was particularly un-ambiguous in his analysis of undue proliferation con-siderationsvis-a-viscraft and craft and departmentalunits.In his remarks in the legislativehistory, hestates that:With respect to the question of bargainingunits, the committee stressed its concern withpreventing anundueproliferation of bargainingunits in the health careindustry. The committeecited certain Board decisions in the health careindustry which would reflect the statutory man-dates. By so doing, however,the committee didnot intendto foreclosethe Boardfromcontinuingto determine traditional craft and departmentalunits, such as stationary engineers in the health-care field.[Emphasis supplied.] 43Accordingly, I agree with my colleagues that a main-tenance unitis not precluded by the undue prolifera-tion admonition and, therefore, we must apply ourtraditional standards in determining whether the em-ployees, herein, possess a sufficiently separate com-munity of interest to justify their own unit. I disagree,however, with the majority's finding that no suchseparate unit is warranted.The approximately 50 powerhouse and mainte-43 120 Cong. Rec. E4899(Daily ed. July 22, 1974).nance employees in the unit sought all work in theengineering department, which is headed by a chiefengineer.Approximately 90 percent of these employ-ees arejourneyman level craftsmen who are paidwages commensuratewith those paid admittedlytechnical or professional employees. Accordingly,the level of skills and classification of pay aresignifi-cantly higher than those of the service employees.Notwithstanding this important separate commonali-ty of interests, my colleagues insist that the overallcommunity of interest of these employees is insuffi-ciently distinct from the interests of the service em-ployees to warrant the departmental unit sought.There is, however, much more than the marked dif-ference in wage levels and craft skills which set themaintenanceemployees apart from the service em-ployees.The unique nature of employment of the engineer-ing department employees is reflected by their com-plex duties and superior skills and qualifications. Asummary of their duties and qualifications makesthis particularly apparent. The firemen and station-ary engineers are responsible for the operation andmaintenanceof the boilers and steam equipment,which involves mixing and pouring chemical addi-tives and taking readings on the units as to tempera-ture, refrigerants, water, and sediments. The employ-ees inthe air-conditioning shop maintain and repairthe refrigeration units, oxygen outlets, medical airoutlets, ice makers, and refrigerators. Duties of theelectricians include installation of conduits for tele-phone lines, installation of conduits and feeders forlarge circuitry, installation of fixtures and switches,the hookup and installation of fan units and "con-densate pumps," repair of appliances, and electricaland mechanical repairs on the laundry equipment.An individual hired as an electrician must possess theskills of a journeyman electrician and be versed ininstitutional electrical work. Employees in the elec-tronics shop subdivision are responsible for themaintenanceand repair of electronic medical equip-ment, e.g., cardiac monitoring equipment, infusionpumps, and defribulators; inspecting medical instru-ments and equipment; and repairing tape recordersand the paging system. The mechanics service all theEmployer's plumbing needs and maintain and repairall the mechanical systems, e.g., conveyor systems,compactors, the pneumatic tube system, and varioussterilizers.Carpenters construct and maintain wood-en structures such as furniture, cabinetry, countertops,doors, walls and partitions, and ceiling andfloortiles.The painters plaster, stencil materials, tapeand apply compounds to unfinished dry wall con-struction, and mix and apply all types of paint, epoxyfinishes,and varnishes. Obviously, the above func- JEWISH HOSPITAL OF CINCINNATI625tions, qualifications, and skills distinctly set apart theoverwhelming majority of employees in the engineer-ing department from those in the service unit, e.g.,ward clerks, orderlies, nurses aides, janitors, maids,and wall washers.Meaningful and relevant contact between the engi-neering department employees and other employeesis at a minimum. Engineering department employeesare separately supervised and their supervisors haveno authority over other hospital employees. Duringlate shifts, the maintenance employees are under thed'rection of a leadman; the nursing supervisor exer-cises second-line supervision only, as a representativeof the Employer. I do not consider a nurse's state-lnent as to what job must be repaired first to be su-pervision or very meaningful contact. Similarly, theoccasional assistance of a housekeeping departmentemployee in moving furniture does not impress me asa very powerful factor in determining that the engi-neering department unit is inappropriate unless it in-cludes the service employees.The majority states that "[t]he real question iswhether the distinctions between engineering depart-ment employees and the employees in other depart-ments show such separate interests as to warrantgranting engineering department employees a sepa-rate unit while not permitting skilled employees inother departments the same privilege." I disagree. Ibelieve the "real question" is whether the employeesin the engineering department enjoy a sufficientcommunity of interest amongst themselves and apartfrom other employees to warrant their own unit. I donot find it necessary to balance their community ofinterest with that of unrelated groups of employees.Moreover, I do not believe it is a wholly -accurateanalysis of our practice in the health care industry tostate that we do not permit skilled employees in otherdepartments the privilege of representation in theirown unit. In fact, the Board has recently granted cer-tain skilled employees their own unit.InBarnertMemorial Hospital Center,217 NLRBNo. 132 (1975), the Board found that the high levelof skills,inter alia,of the technical employees estab-lished a unique community of interest among theseemployees warranting a separate unit. The high levelof their skills was reflected by their certification, reg-istration, or licensing. Because it is difficult to mea-sure the skill of an employee, the Board determinedtherein whether an individual was a technical em-ployee by considering certification, registration, andlicensing as a guide, but not as an unbending rule.Herein, it is clear that the overwhelming majorityof the employees in the engineering department pos-sess skills patently superior to those skills possessedby the service employees. As the majority concedes,90 percent of the powerhouse and maintenance em-ployees are journeyman level craftsmen and are in awage level higher than the . service employees, butcomparable to that of the technical and professionalemployees who ordinarily have been granted theirown units in other cases before the Board.44 The factthat these highly skilled maintenance employees areorganized into their own department, complete witha unique uniform, makes their distinct community ofinterest all the more obvious. Rather than collect em-ployees from various departments into one unit as wemust often do with technical employees, herein wehave highly skilled, and appropriately paid, employ-ees all supervised by the chief engineer in one depart-ment.In finding that the engineering department em-ployees do not comprise an appropriate unit, the ma-jority is failing to follow the Board's traditional stan-dardswhich my' colleagues assert are applicableherein. InAmerican Cyanamid Company,131 NLRB909 (1961), the lead case on maintenance units atunorganized plants, the Board held that either a unitof production and maintenance employees or a sepa-rate unit of maintenance employees may be appro-priate for collective bargaining where there is no bar-gaining history on a different basis, operations arenot so integrated that the maintenance function losesits identity as a function separate from production,and maintenance employees are readily identifiableas a group whose similarity of function and skillscreate a community of interest warranting separaterepresentation. InMiami Inspiration Hospital, Inc.,175 NLRB 636 (1969), the Board found that a unitcomposed of electrical and maintenance employeesemployed by the employer hospital constituted a dis-tinct and readily identifiable group, which shared acommunity of interest apart from the other employ-ees, and that such a unit was appropriate for the pur-poses of collective bargaining. Those employees per-formedmaintenanceworkonheating,air-conditioning,and other mechanical equipment,were separately supervised by the chief engineer incharge of maintenance, did not interchange withother employees, were all salaried, and received thesame fringe benefits.The facts in this case bring it well within the testsestablished and applied inAmerican CyanamidandMiami Inspiration Hospital.My colleagues' refusal tofind a separate maintenance unit to be appropriatehere demonstrates that, regardless of their statementto the contrary, they are not applying the Board'straditional standards governing the appropriateness40. See,e.g.,Mercy Hospitals of Sacramento, Inc.,217 NLRB No. 131(1975);Sweetwater Hospital Association,219 NLRB 803 (1975). 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDof separatemaintenanceunits to this industry.appropriate under the Board's normal policy andAs they have conceded that there is no statutorypractice, I cannot join them in refusing to direct aproscriptionagainst such unitsand have not set forthseparate election for the engineering department em-any cogentreasonswhy themaintenance unit is notployees.